Judgment, Supreme Court, New York County (David H. Edwards, Jr., J.), entered March 26, 1991, upon a jury verdict, which, inter alia, awarded plaintiff Marilyn Roshwalb $750,000 for pain and suffering and apportioned liability 90% against defendant Regency Maritime Corp. and 10% against plaintiff Marilyn Roshwalb, unanimously affirmed, without costs.
The jury’s finding of negligence is adequately supported by the evidence that plaintiffs were the first passengers to occupy the subject cabin since its renovation, that the bathtub therein was not equipped with anti-slip strips at the time of the accident, that all cabin bathtubs in defendant’s vessel were supposed to have been so equipped, and that defendant’s cleaning staff failed to remedy this unsafe condition. A vessel owner or carrier is in no different position than a landowner with respect to the duty owed to licensees and invitees to exercise reasonable care under the circumstances (Kermarec v Compagnie Generate, 358 US 625; Plagíanos v American Airlines, 912 F2d 57). We also find that the court’s charge read as a whole, adequately conveyed the applicable law.
Finally, the jury’s award to plaintiff, 63 years old at the time of the accident, of $750,000 for past and future pain and suffering associated with the comminuted fracture of her right elbow does not constitute a material deviation from what would be reasonable compensation (CPLR 5501 [c]). Concur— Milonas, J. P., Rosenberger, Kupferman, Ross and Smith, JJ.